DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 1-12 in the reply filed on 02 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing an ultrasound transducer assembly, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the terms “quick” and “high” are relative terms which renders the claim indefinite. The terms “quick” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitations will not be considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US20220151469A1) in view of Zhang et al., (CN112137589A) (with reference to Examiner provided translation).

Regarding claim 1, Yang teaches an ultrasound transducer assembly for ultrasonic and photoacoustic dual-mode imagine of an endoscope(abstract, a photoacoustic-ultrasonic dual-mode endoscope, which would be able to image an endoscope), the ultrasound transducer assembly comprising:
an ultrasound transducer ([0085] piezoelectric element 251 generates ultrasonic pulses, backing layer 253).
However Yang is silent regarding an ultrasound transducer comprising an aperture; and a microlens integrated in the ultrasound transducer and used for collimating or focusing a light beam, wherein the microlens is accommodated in the aperture.
In the same photoacoustic field of endeavor, Zhang teaches an ultrasound transducer (fig. 1, line 252-254: annular piezoelectric film hollow hole 3, annular piezoelectric film upper electrode 4, annular piezoelectric film 5 and 6, and acoustic matching layer 10 make up the ultrasonic transducer) comprising an aperture (fig. 1, line 253 lens hollow hole 7); and 
a microlens (fig. 1, line 253-254 micro-collimating focusing lens 8) integrated in the ultrasound transducer (line 85 the optical fiber is integrated with the lens 8; line 88-89 the ultrasonic transducer is integrated with the optical fiber, therefore the lens is integrated with the ultrasonic transducer) and used for collimating or focusing a light beam (fig. 1, line 253-254 micro-collimating focusing lens 8), wherein the microlens is accommodated in the aperture (fig. 1 lens 8 is within aperture lens hollow hole 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound and photoacoustic imaging system of Yang with the microlens integrated within an aperture of a transducer of Zhang, as this integration would result in a less complex structure, and the size and weight of the probe are greatly reduced, as well as improving flexibility of its detection due to its miniaturization (see Zhang line 80-82, and 85-91).

Regarding claim 7, Yang as modified by Zhang teaches the assembly of claim 1, but fails to explicitly disclose wherein the microlens has a diameter being less than 200 μm.
However in the same photoacoustic field of endeavor, Zhang teaches wherein the microlens has a diameter being less than 200 μm (line 266 the diameter of the hole is 200 μm, therefor the micro lens that is within the hole must be 200 μm or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound and photoacoustic imaging system of Yang with lens size of Zhang, as this would result in a smaller structure, leading to the size and weight of the probe being greatly reduced, as well as improved flexibility of its detection due to its miniaturization (see Zhang line 80-82, and 85-91).

Regarding claim 8, Yang as modified by Zhang teaches the ultrasound transducer assembly according to claim 1 (see rejection above), wherein Yang further teaches an ultrasonic and photoacoustic probe comprising (fig. 3 [0057] photoacoustic-ultrasonic endoscope, which includes a probe similar to fig. 1 probe 200): 
a housing (fig. 3 [0085] metal casing 254); 
a mirror (fig. 3 [0085] optical reflector 252); 
an optical fiber optically coupled with the lens ([0120] optical inputter 102 comprises a lens that is optically coupled to the optical fiber 241 by inputting a laser through the lens into the optical fiber 241);
a coil used for transmitting torque and adapted to be inserted into the housing (fig. 3 [0103] torque coil sets 244 and 245 and extends into the metal casing 254) to cause a scanning action of the ultrasonic and photoacoustic probe (fig. 3 [0103] the torque coils generate mechanical torque over the probe section, which would be required when scanning, as the probe would need to rotate around its axis in order to scan) and 
a wire connected to the ultrasound transducer to induce ultrasound ([0019] a signal wire is installed on a flexible tubular coil, such as a torque coil to transmit electrical signals; [0106] the torque coil sets connect to the piezoelectric element 251); wherein 
the mirror (252), the ultrasound transducer assembly (251 and 253) and the optical fiber (241) are sequentially coaxially arranged in the housing (see annotated fig. 3 below, all the elements are sequentially coaxially arranged).

    PNG
    media_image1.png
    404
    830
    media_image1.png
    Greyscale

	However Yang fails to explicitly disclose a microlens.
	In the same photoacoustic field of endeavor, Zhang teaches a microlens (fig. 1, line 253-254 micro-collimating focusing lens 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound and photoacoustic imaging system of Yang as modified by Zhang with the microlens of Zhang, as this integration would result in a less complex structure, and the size and weight of the probe are greatly reduced, as well as improving flexibility of its detection due to its miniaturization (see Zhang line 80-82, and 85-91).

Regarding claim 11, Yang as modified by Zhang teaches the probe of claim 8, wherein Yang further teaches the ultrasonic and photoacoustic probe is used for ultrasonic and photoacoustic dual-mode imaging of an intravascular endoscope (abstract the invention is a photoacoustic-ultrasonic dual-mode endoscope, which would be capable of imaging an intravascular endoscope).

Regarding claim 12, Yang as modified by Zhang teaches the ultrasonic probe according to claim 8 (see rejection above), wherein Yang further teaches an endoscopy system (abstract the invention is a photoacoustic-ultrasonic dual-mode endoscope, meaning it is an endoscopy system).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as modified by Zhang as applied to claim 1 above, and further in view of Tsunoda (JP2022010970A) (with reference to Examiner provided translation).

Regarding claim 2, Yang as modified by Zhang teaches the assembly of claim 1, but fails to explicitly teach the microlens in the aperture.
However in the same photoacoustic field of endeavor, Zhang teaches the microlens in the aperture(fig. 1 lens 8 is within aperture lens hollow hole 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound and photoacoustic imaging system of Yang with the microlens integrated within an aperture of a transducer of Zhang, as this integration would result in a less complex structure, and the size and weight of the probe are greatly reduced, as well as improving flexibility of its detection due to its miniaturization (see Zhang line 80-82, and 85-91).
However the combination of Yang and Zhang still fails to explicitly disclose wherein the microlens is formed by curing a photocurable glue.
As a reference that is reasonably pertinent to the problem of focusing light, Tsunoda teaches wherein the microlens is formed by curing a photocurable glue (line 133, the lens is made of a photocurable resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the material of the lens of Yang as modified by Zhang with the photocurable glue of Tsunoda, as the glue may be cured at room temperature, and may reduce the chance of dimensional accuracy due to a different in thermal expansion from the base material (see Tsunoda line 141-143).  

Regarding claim 3 Yang as modified by Zhang and Tsunoda teaches the assembly of claim 2, but fails to explicitly disclose wherein the photocurable glue is a quick-drying glue with high light transmittance.
As a reference that is reasonably pertinent to the problem of focusing light, Tsunoda teaches wherein the photocurable glue is a quick-drying glue with high light transmittance (line 133 the lens is made of a resin that can be cured at room temperature, which is analogous to glue, and would be able to dry quicker than a resin that would require higher temperatures to cure, and has light transmittance that would be higher than for example a resin that was opaque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the material of the lens of Yang as modified by Zhang with the photocurable glue of Tsunoda, as the glue may be cured at room temperature, and may reduce the chance of dimensional accuracy due to a different in thermal expansion from the base material (see Tsunoda line 141-143).  

Regarding claim 4 Yang as modified by Zhang and Tsunoda teaches the assembly of claim 2, but fails to explicitly disclose wherein the photocurable glue is an ultraviolet-curable glue.
As a reference that is reasonably pertinent to the problem of focusing light, Tsunoda teaches wherein the photocurable glue is an ultraviolet-curable glue. (line 133-134 the photocurable lens may be cured by ultraviolet rays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the material of the lens of Yang as modified by Zhang with the photocurable glue of Tsunoda, as the glue may be cured at room temperature, and may reduce the chance of dimensional accuracy due to a different in thermal expansion from the base material (see Tsunoda line 141-143).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as modified by Zhang as applied to claim 1 above, and further in view of Brown et al., (US20220088637A1).

Regarding claim 5, Yang as modified by Zhang teaches the assembly of claim 1, wherein Yang further teaches an ultrasound transducer comprising a piezoelectric layer (fig. 1 [0106] piezoelectric element 251), a backing layer (fig. 1 [0085] backing layer 253), and electrode layers ([0106] the conductive paths are connected to two electrodes of the piezoelectric element 251, meaning each electrode would be their own layer).
However Yang fails to explicitly disclose a matching layer.
In the same photoacoustic field of endeavor, Zhang teaches a matching layer (fig. 1 line 254 acoustic matching layer 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the assembly of Yang as modified by Zhang with the acoustic matching layer of Zhang, as both inventions relate to photoacoustic devices that includes ultrasonic transducers and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to make such a combination, and the results of Yang as modified by Zhang including an acoustic matching layer would be reasonably predictable because the matching layer would be expected to have the same functional properties as the matching layer taught in Zhang.
However the combination of Yang and Zhang still does not teach the ultrasound transducer is a ring type ultrasound transducer.
In the same ultrasound field of endeavor, Brown teaches the ultrasound transducer is a ring type (fig. 1 [0031] ultrasound transducer 100 is in a ring shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the shape of the assembly of Yang as modified by Zhang with ring shape of Brown, as both inventions relate to ultrasonic capable devices and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to make such a substitution, and the results of Yang as modified by Zhang using a transducer in a ring shape are reasonably predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as modified by Zhang as applied to claim 1 above, and further in view of Wang (US20180084981A1).

Regarding claim 6, Yang as modified by Zhang teaches the assembly of claim 1, but fails to explicitly disclose the microlens.
However Zhang discloses the microlens (fig. 1, line 253-254 micro-collimating focusing lens 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the ultrasound and photoacoustic imaging system of Yang as modified by Zhang with the microlens of Zhang, as this integration would result in a less complex structure, and the size and weight of the probe are greatly reduced, as well as improving flexibility of its detection due to its miniaturization (see Zhang line 80-82, and 85-91).
However the combination of Yang and Zhang still does not teach a refractive index between 1.3 and 1.6.
In the same endoscope field of endeavor, Wang teaches a refractive index between 1.3 and 1.6 ([0066] refractive index of lens is 1.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the lens of Yang as modified by Zhang with the lens with the refractive index of 1.6-1.46, as both inventions relate to an endoscope with a lens for focusing light, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of Yang as modified by Zhang using a lens with a refractive index of 1.6-1.46 are reasonably predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as modified by Zhang as applied to claim 8 above, and further in view of Torp et al., (US20210251599A1).

	Regarding claim 9 Yang as modified by Zhang teaches the probe of claim 8, but fails to explicitly disclose the wire is connected to the ultrasound transducer by a silver glue.
	However in the same ultrasound field of endeavor Torp teaches wherein the wire is connected to the ultrasound transducer by a silver glue ([0579] silver epoxy is used to connected wires to the PZT).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the probe of Yang as modified by Zhang to use silver epoxy, as silver epoxy allows for easy assembly and avoids localized heading form a soldering iron which could cause de-poling (see Torp [0579]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as modified by Zhang as applied to claim 8 above, and further in view of Anderson (US20140187983A1) and Iguchi et al., (JP2021145724A) (with reference to Examiner provided translation).

Regarding claim 10, Yang as modified by Zhang teaches the probe of 8, but fails to explicitly disclose wherein the housing has a length of being less than 3 mm.
However in the same ultrasound field of endeavor, Anderson teaches the housing has a length of being less than 3mm ([0018] the housing has a length between 1.5-2.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the housing from Yang as modified by Zhang with the housing of Anderson, as both inventions relate to housings within intraluminal devices for ultrasound imaging, and would yield predictable results to one of ordinary skill in the field. One of ordinary skill would be able to perform such a substitutions, and the results of the housing of Yang as modified by Zhang using a housing with the length of 1.5-2.5mm are reasonably predictable.
However the combination of Yang, Zhang, and Anderson still does not explicitly disclose the housing with a diameter less than 1mm.
However in the same ultrasound field of endeavor, Iguchi teaches the housing with a diameter less than 1mm (line 225 the outer diameter of the housing is about .5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the housing from Yang as modified by Zhang and Iguchi with the diameter of the housing of Anderson, as both inventions relate to housings within catheter devices for ultrasound imaging, and would yield predictable results to one of ordinary skill in the field. One of ordinary skill would be able to perform such a substitutions, and the results of the housing of Yang as modified by Zhang and Anderson using a housing with a diameter of .5 mm are reasonably predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baumann (US20210157120A1) teaches an endoscope with a lens system with a refractive index of 1.66
Dangi et al., (US20220133273A1) teaches an ultrasound transducer that is used for photoacoustic imaging.
Yang et al., (US20180228464A1) teaches an array transducer-based scanning for a photoacoustic ultrasonic endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793